UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: July 31 Date of reporting period: January 31, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 equity issuers 1 Nexen, Inc. 5.2% FPC Capital 3.7% Interstate Power & Light Co. 4.4% Telephone & Data Systems, Inc. 3.4% Comcast Corp. 3.9% HSBC Finance Corp. 3.3% Viacom, Inc. 3.8% Ocean Spray Cranberries, Inc. 3.2% PPL Electric Utilities 3.8% Metlife, Inc. 3.1% Industry distribution Electric utilities 23% Broadcasting & cable TV 4% Multi-utilities 11% Consumer finance 4% Diversified banks 8% Agricultural products 3% Diversified financial services 8% Real estate investment trusts 3% Life & health insurance 6% Regional banks 3% Wireless telecommunication services 6% Gas utilities 2% Investment banking & brokerage 5% Oil & gas storage & transportation 2% Oil & gas exploration & production 5% Other 3% Movies & entertainment 4% Country concentration 1 United States 87% United Kingdom 3% Canada 5% Other 2% Netherlands 3% 1 As a percentage of the Funds total investments on January 31, 2009. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Preferred Income Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 1-31-09 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 15.82% (Cost $53,747,899) Diversified Banks 0.52% Lloyds TSB Bank PLC, Sub Note 6.900% 11-29-49 A+ $4,000 1,400,000 Electric Utilities 9.35% DPL Capital Trust II (Z) 8.125 09-01-31 BB+ 22,150 21,583,625 Entergy Gulf States, Inc., 1st Mtg Bond (Z) 6.200 07-01-33 BBB+ 5,000 3,769,965 Multi-Utilities 4.30% Dominion Resources Capital Trust I (Z) 7.830 12-01-27 BBB 8,450 7,141,659 Dominion Resources Capital Trust III (Z) 8.400 01-15-31 BBB 5,000 4,530,800 Oil & Gas Storage & Transportation 1.65% Southern Union Co., Jr Sub Note, Ser A (7.200% to 11-1-11 then variable)(P)(Z) 7.200 11-01-66 BB 10,550 4,483,750 Issuer Shares Value Common stocks 2.49% (Cost $7,075,416) Electric Utilities 0.36% Duke Energy Corp. 65,000 984,750 Gas Utilities 0.93% ONEOK, Inc. 86,250 2,520,225 Integrated Telecommunication Services 0.14% AT&T, Inc. 15,000 369,300 Multi-Utilities 0.26% Public Service Enterprise Group, Inc. 22,500 710,325 Oil & Gas Storage & Transportation 0.80% Spectra Energy Corp. 150,000 2,176,500 See notes to financial statements Semiannual report | Preferred Income Fund II 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 137.97% (Cost $535,619,252) Agricultural Products 5.07% Ocean Spray Cranberries, Inc., 6.250%, Ser A (B)(S)(Z) BBB 160,000 13,760,000 Broadcasting & Cable TV 6.86% CBS Corp., 6.750% (Z) BBB 122,800 1,850,596 Comcast Corp., 6.625% (Z) Baa2 118,500 2,571,450 Comcast Corp., Ser B, 7.000% (Z) BBB+ 610,000 13,993,400 Consumer Finance 6.68% HSBC Finance Corp., 6.875% (Z) AA 310,900 6,513,355 HSBC Finance Corp., 6.000% (Z) AA 72,200 1,292,380 HSBC Finance Corp., 6.360%, Depositary Shares, Ser B (Z) A 143,200 2,200,984 HSBC Holdings PLC, 6.200%, Ser A (Z) A 254,600 3,920,840 SLM Corp., 6.970%, Ser A (Z) BB 64,000 1,788,160 SLM Corp., 6.000% (Z) BBB 196,800 2,385,216 Diversified Banks 11.87% Barclays Bank PLC, 7.100%, Ser 3 (Z) A+ 282,300 3,353,724 Fleet Capital Trust VIII, 7.200% (Z) A 332,000 4,548,400 Republic New York Corp., 6.250%, Ser HSBC (Z) A+ 45,400 624,250 Royal Bank of Scotland Group PLC, 7.250%, Ser T (Z) BB 26,000 148,200 Royal Bank of Scotland Group PLC, 5.750%, Ser L (Z) BB 482,733 2,191,608 Santander Finance Preferred SA, Unipersonal, 6.410%, Ser 1 (Z) A+ 205,000 4,633,000 Sovereign Bancorp, 7.300%, Depositary Shares, Ser C BB+ 93,067 1,442,538 USB Capital VIII, 6.350%, Ser 1 (Z) A+ 83,000 1,632,610 Wachovia Preferred Funding Corp., 7.250%, Ser A (Z) A+ 130,000 2,275,000 Wells Fargo & Co., 8.000% (Z) A+ 457,600 8,328,320 Wells Fargo Capital Trust IV, 7.000% (Z) A+ 130,000 3,017,300 Diversified Financial Services 12.36% ABN AMRO Capital Funding Trust V, 5.900% (Z) BB+ 397,467 3,279,103 ABN AMRO Capital Funding Trust VII, 6.080% (Z) BB+ 110,000 896,500 BAC Capital Trust II, 7.000% (Z) A 22,400 345,184 BAC Capital Trust IV, 5.875% (Z) A 51,150 639,886 Citigroup Capital VIII, 6.950% (Z) BB 625,000 7,125,000 General Electric Capital Corp., 6.625% AAA 5,000 117,500 See notes to financial statements 8 Preferred Income Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Diversified Financial Services (continued) ING Groep NV, 7.050% (Z) A 775,700 $9,634,194 JPMorgan Chase & Co., 6.150%, Ser E (Z) A 280,400 11,490,792 Diversified Metals & Mining 1.82% Freeport McMoRan Copper & Gold, Inc., 6.750% BB 106,000 4,939,600 Electric Utilities 26.63% Duquesne Light Co., 6.500% (Z) BB 98,450 4,233,350 Entergy Mississippi, Inc., 7.250% (Z) A 102,050 2,535,942 FPC Capital I, 7.100%, Ser A (Z) BBB 640,003 15,507,273 FPL Group Capital Trust I, 5.875% (Z) BBB+ 225,000 5,474,250 Georgia Power Capital Trust VII, 5.875% (Z) BBB+ 95,000 2,284,750 HECO Capital Trust III, 6.500% (Z) BB+ 130,450 2,922,902 Interstate Power & Light Co., 8.375%, Ser B (Z) Baa2 699,350 18,672,645 NSTAR Electric Co., 4.780% (Z) A 15,143 1,081,778 PPL Energy Supply, LLC, 7.000% (Z) BBB 626,184 16,092,929 Southern California Edison Co., 6.000%, Ser C (Z) BBB 20,000 1,595,000 Westar Energy, Inc., 6.100% (Z) BBB 79,400 1,802,380 Gas Utilities 2.61% Southwest Gas Capital II, 7.700% (Z) BB 312,900 7,087,185 Integrated Telecommunication Services 0.19% AT&T, Inc., 6.375% A 21,000 526,260 Investment Banking & Brokerage 8.33% Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K (H)(Z) C 177,000 2,124 Lehman Brothers Holdings Capital Trust V, 6.000%, Ser M (G)(H)(Z) C 46,600 746 Lehman Brothers Holdings, Inc., 5.940%, Depositary Shares, Ser C (H)(Z) D 145,200 1,452 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) A 360,400 4,436,524 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) A 172,200 2,176,608 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) A 275,000 3,643,750 Morgan Stanley Capital Trust III, 6.250% (Z) BBB 258,779 4,161,166 Morgan Stanley Capital Trust IV, 6.250% (Z) BBB 60,000 961,800 Morgan Stanley Capital Trust V, 5.750% (Z) A3 314,000 4,571,840 Morgan Stanley Capital Trust VI, 6.600% (Z) BBB 160,000 2,620,800 Life & Health Insurance 9.48% Aegon NV, 6.375% (Z) A 355,000 4,256,450 MetLife, Inc., 6.500%, Ser B (Z) BBB 755,000 12,986,000 Phoenix Cos., Inc., 7.450% (Z) BBB 229,300 1,994,910 PLC Capital Trust IV, 7.250% (Z) BBB+ 350,475 4,854,079 Prudential PLC, 6.500% (Z) A 95,807 1,614,348 See notes to financial statements Semiannual report | Preferred Income Fund II 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Movies & Entertainment 5.98% Viacom, Inc., 6.850% (Z) BBB 834,245 16,226,065 Multi-Utilities 11.90% Baltimore Gas & Electric Co., 6.990%, Ser 1995 (Z) Ba1 39,870 4,086,675 BGE Capital Trust II, 6.200% (Z) BB+ 472,200 8,348,496 DTE Energy Trust I, 7.800% (Z) BB+ 285,167 6,872,525 Public Service Electric & Gas Co., 4.180%, Ser B (Z) BB+ 4,805 339,473 South Carolina Electric & Gas Co., 6.520% (Z) Baa2 15,000 1,171,875 Xcel Energy, Inc., 7.600% (Z) BBB 452,517 11,448,680 Oil & Gas Exploration & Production 8.15% Nexen, Inc., 7.350% (Z) BB+ 1,151,100 22,101,120 Real Estate Investment Trusts 4.61% Duke Realty Corp., 6.500%, Depositary Shares, Ser K (Z) BB+ 110,000 1,375,000 Duke Realty Corp., 6.600%, Depositary Shares, Ser L (Z) BB+ 109,840 1,253,275 Duke Realty Corp., 6.625%, Depositary Shares, Ser J (Z) BB+ 449,400 5,298,426 Public Storage, Inc., 7.500%, Depositary Shares, Ser V (Z) BBB 176,100 4,015,080 Public Storage, Inc., 6.450%, Depositary Shares, Ser X (Z) BBB 30,000 548,400 Regional Banks 4.58% PFGI Capital Corp., 7.750% (B)(Z) A 686,000 12,409,740 Reinsurance 0.19% RenaissanceRe Holdings Ltd., 6.080%, Ser C (Z) BBB+ 32,500 506,675 Specialized Finance 0.95% CIT Group, Inc., 6.350%, Ser A (Z) BB 100,000 700,000 Repsol International Capital Ltd., 7.450%, Ser A (Z) BB+ 87,500 1,881,250 Thrifts & Mortgage Finance 0.82% Sovereign Capital Trust V, 7.750% (Z) BB+ 141,000 2,220,750 U.S. Government Agency 0.03% Federal National Mortgage Assn. (8.250% to 12-31-10 then variable) (P)(Z) C 75,000 82,500 See notes to financial statements 10 Preferred Income Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Wireless Telecommunication Services 8.93% Telephone & Data Systems, Inc., 6.625% (Z) BBB 155,000 2,498,600 Telephone & Data Systems, Inc., 7.600% (Z) BBB 666,834 11,769,620 United States Cellular Corp., 7.500% (Z) BBB 559,243 9,948,933 Total investments (Cost $596,442,567)  156.28% Other assets and liabilities, net (56.28%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $26,169,740 or 9.650% of the Funds net assets as of January 31, 2009. (D) Defaulted Security. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (H) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $13,760,000 or 5.070% of the net assets of the Fund as of January 31, 2009. (Z) All or a portion of this security is pledged as collateral for the Committed Facility Agreement (see Note 10). Total collateral value at January 31, 2009 was $397,984,424.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $596,555,936. Net unrealized depreciation aggregated $172,743,548, of which $3,957,635 related to appreciated investment securities and $176,701,183 related to depreciated investment securities. The Fund had the following interest rate swap contracts open on January 31, 2009: RATE TYPE NOTIONAL FIXED PAYMENTS VARIABLE PAYMENTS TERMINATION UNREALIZED AMOUNT MADE BY FUND RECEIVED BY FUND DATE COUNTERPARTY DEPRECIATION $63,500,000 4.37% 3-month LIBOR (a) Nov 2010 Bank of America N.A. ($3,398,876) 63,500,000 3.79% 3-month LIBOR (a) Jan 2011 Morgan Stanley (2,678,799) Total ($6,077,675) (a) At January 31, 2009, the 3-month LIBOR rate was 1.184%. See notes to financial statements Semiannual report | Preferred Income Fund II 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $596,442,567) $423,812,388 Cash 4,713,960 Receivable for shares sold 115,370 Dividends and interest receivable 2,688,082 Prepaid arrangement fees (Note 10) 3,851 Receivable from affiliates 47,131 Total assets Liabilities Payable for investments purchased 602,912 Committed facility agreement payable (Note 10) 153,300,000 Unrealized depreciation of swap contracts (Note 3) 6,077,675 Interest payable (Note 10) 18,922 Payable to affiliates Management fees 15,139 Other 25,419 Other payables and accrued expenses 154,235 Total liabilities Net assets Capital paid-in 500,618,234 Accumulated net realized loss on investments (48,165,355) Net unrealized depreciation of investments and swap contracts (178,707,854) Distributions in excess of net investment income (2,558,545) Net assets applicable to common shares Net asset value per share Based on 21,144,058 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $12.83 See notes to financial statements 12 Preferred Income Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 1-31-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses). Investment income Dividends $18,897,520 Interest 2,124,781 Total investment income Expenses Investment management fees (Note 6) 1,694,834 Accounting and legal services fees (Note 6) 30,420 Transfer agent fees (Note 6) 22,144 Interest expense (Note 10) 2,214,237 Professional fees 110,444 Custodian fees 53,202 Printing fees 46,706 Trustees fees 19,879 Registration and filing fees 14,176 Miscellaneous 10,333 Total expenses Less expense reductions (Note 6) (301,703) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (32,166,460) Financial futures contracts 544,087 Swap contracts (544,164) Change in net unrealized appreciation (depreciation) of Investments (75,765,974) Financial futures contracts 4,104 Swap contracts (4,406,464) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 8-1-08 to 1-31-09. See notes to financial statements Semiannual report | Preferred Income Fund II 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 7-31-08 1-31-09 1 Increase (decrease) in net assets From operations Net investment income $44,046,789 $17,107,629 Net realized loss (14,147,886) (32,166,537) Change in net unrealized appreciation (depreciation) (82,332,035) (80,168,334) Distributions to APS (9,833,938)  Decrease in net assets resulting from operations Distributions to common shareholders From net investment income (38,851,045) (19,651,384) From net realized gain (122,530)  From tax return of capital (443,140)  From Fund share transactions (Note 7)  Total decrease Net assets Beginning of period 487,510,404 385,826,619 End of period 2 1 Semiannual period from 8-1-08 to 1-31-09. Unaudited. 2 Includes accumulated (distributions in excess of) net investment income of ($14,790) and ($2,558,545), respectively. See notes to financial statements 14 Preferred Income Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of cash flows 1-31-09 (unaudited) For the period ended 1-31-09 1 Cash flows from operating activities Net decrease in net assets from operations ($95,227,242) Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Investments purchased (120,520,682) Investments sold 157,809,599 Net amortization of premium (discount) (20,388) Increase in dividends and interest receivable (139,656) Increase in receivable from affiliates (21,193) Increase in payable for investments purchased 602,912 Decrease in receivable for investments sold 751,641 Decrease in cash collateral at broker for futures contracts 388,800 Decrease in prepaid arrangement fees 354,371 Decrease in other receivables and prepaid expenses 12,029 Increase in unrealized depreciation of swap contracts 4,391,034 Decrease in payable for futures variation margin (155,250) Decrease in payable to affiliates (16,870) Decrease in interest payable (12,916) Decrease in accrued expenses (97,732) Net change in unrealized (appreciation) depreciation on investments 75,778,415 Net realized gain on investments 32,166,460 Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 17,000,000 Repayments of committed facility agreement payable (47,700,000) Reinvest of common shares 238,487 Distributions to common shareholders (19,651,384) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest $2,195,316 1 Semiannual period from 8-1-08 to 1-31-09. Unaudited. See notes to financial statements Semiannual report | Preferred Income Fund II 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 7-31-04 1 7-31-05 1 7-31-06 7-31-07 7-31-08 1-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income 3 2.31 2.33 2.33 2.24 2.08 0.81 Net realized and unrealized gain (loss) on investments (0.17) 1.16 (1.71) (0.24) (4.56) (5.31) Distribution to APS (Note 9) (0.14) (0.30) (0.50) (0.61) (0.47)  16 Total from investment operations Less distributions to common shareholders From net investment income (2.16) (2.01) (1.86) (1.86) (1.84) (0.93) 16 From net realized gain (0.22)  (0.30) (0.43) (0.01)  From tax return of capital     (0.02)  Total distributions Net asset value, end of period Per share market value, end of period Total return at net asset value (%) 6 6 7 Total return at market value (%) 7 Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $523 $548 $505 $488 $386 $271 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interest expense) 1.37 1.38 1.36 1.34 1.42 1.34 9 Interest expense (Note 10)     0.30 1.49 9 Expenses before reductions (including interest expense) 8 1.37 1.38 1.36 1.34 1.72 2.83 9 Expenses net of all fee waivers (excluding interest expense) 1.07 1.09 1.06 1.05 1.16 1.14 9 Expenses net of all fee waivers (including interest expense) 10 1.07 1.09 1.06 1.05 1.46 2.63 9 Net investment income 11 9.11 9.08 9.47 9.18 9.94 11.49 9 Portfolio turnover (%) 14 15 15 19 10 5 See notes to financial statements 16 Preferred Income Fund II | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights (continued) Period ended 7-31-04 1 7-31-05 1 7-31-06 7-31-07 7-31-08 1-31-09 2 Senior securities Total value of APS outstanding (in millions) $254 $254 $254 $254  12  Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25   Average market value per unit (in thousands) $25 $25 $25 $25   Asset coverage per unit 13 $75,218 $78,290 $74,047 $72,354   Total debt outstanding end of period (in millions) (Note 9)     $184 $153 Asset coverage per $1,000 of APS 14 $3,060 $3,158 $2,988 $2,919   Asset coverage per $1,000 of debt 15     $3,097 $2,769 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 8-1-08 to 1-31-09. Unaudited. 3 Based on the average of the shares outstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 6 Unaudited. 7 Not annualized. 8 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of gross expenses would have been 0.93%, 0.94%, 0.91% and 0.90% for the years ended 7-31-04, 7-31-05, 7-31-06 and 7-31-07, respectively. 9 Annualized. 10 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net expenses would have been 0.73%, 0.74%, 0.71% and 0.70% for the years ended 7-31-04, 7-31-05, 7-31-06 and 7-31-07, respectively. 11 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 6.17%, 6.18%, 6.36% and 6.15% for the years ended 7-31-04, 7-31-05, 7-31-06 and 7-31-07, respectively. 12 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on May 28, 2008. 13 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing such amount by the number of DARTS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 14 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end (Note 8). 15 Asset coverage equals the total net assets plus borrowings divided by the borrowing of the Fund outstanding at period end (Note 8). 16 A portion of the distributions may be deemed a tax return of capital at year end. See notes to financial statements Semiannual report | Preferred Income Fund II 17 Notes to financial statements (unaudited) Note 1 Organization John Hancock Preferred Income Fund II (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended. The Fund began operations on November 29, 2002. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 P
